Citation Nr: 1002886	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-16 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
injury.  

2.  Entitlement to service connection for kidney disease to 
include as secondary to chlorine gas exposure.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from July 1958 to December 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  There is no medical evidence of a current right ankle 
disorder.

2.  Service personnel records do not show that the Veteran 
was exposed to chlorine gas or any other toxic chemicals 
during his military service.  

3.  There is no evidence of a kidney disorder in service, or 
within one year after service, and no competent medical 
evidence linking the Veteran's post-service urinary tract 
infections with his period of military service.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  Service connection for a kidney disease is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a right 
ankle disorder and kidney disease are related to his service 
with the United States Army from July 1958 to December 1958.  
With regard to the right ankle disorder issue, the Veteran 
contends that he developed a very serious right ankle 
condition after falling with a full pack during a field 
march.  The injury allegedly began with an unknown break or 
hair-line crack which required the Veteran to be 
hospitalized.  With regard to the kidney disease issue, the 
Veteran contends that he was exposed to chlorine gas as part 
of an exercise of his basic training course.  The Veteran was 
allegedly issued a gas mask by the United States Army which 
was faulty and caused the Veteran to be hospitalized at Fort 
Leonard Wood in approximately July 1958.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

1.  Right Ankle Disorder

Available service treatment records are negative for 
treatment for a right ankle disorder during the Veteran's 
military service.  Significantly, a November 1958 examination 
report shows normal "lower extremities" and "feet."  Also, 
in his November 1958 Report of Medical History, the Veteran 
denied "bone, joint, or other deformity," and "foot 
trouble," and "arthritis, rheumatism, or bursitis."  On a 
Statement in Lieu of Medical Examination dated in February 
1961, the Veteran indicated that he was medically qualified 
for military service at the time of his last medical 
examination in November 1958 and had not been treated by 
clinics, physicians, healers, or other practitioners since 
that time.  There is no medical evidence of a current right 
ankle disorder in the claims file.  
.  
The Board finds that the preponderance of the evidence is 
against service connection for a right ankle disorder.  The 
service treatment records are negative for any findings or 
complaints of a right ankle injury.  The Veteran has alleged 
that he injured that ankle and was hospitalized for 
treatment.  A review of the claims folder does not disclose 
such records, nor is there readily apparent missing 
documentation.  RO efforts to obtain records from the 
hospital identified by the Veteran were unavailing.  The 
absence of documentation of service pathology is not 
determinative of a claim if there are competent allegations 
of in-service injury or precipitating events amenable to lay 
observation, however there are no such contentions in this 
case.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  As above, the November 1958 examination is negative 
for a right ankle disorder and the Veteran denied any right 
ankle problems.  Additionally, in February 1961 the Veteran 
denied any treatment by a physician since the November 1958 
examination.  Furthermore, there is no evidence of a current 
right ankle disorder.  A current disability is required in 
order to establish service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

2.	Kidney Disease

Available service treatment records are negative for a kidney 
disorder during the Veteran's military service.  
Significantly, a November 1958 examination report shows 
normal "endocrine system."  Also, in his November 1958 
Report of Medical History, the Veteran denied "frequent or 
painful urination" and "kidney stone or blood in urine."  
Also, in a Statement in Lieu of Medical Examination dated in 
February 1961, the Veteran indicated that he was medically 
qualified for military service at the time of his last 
medical examination in November 1958 and had not been treated 
by clinics, physicians, healers, or other practitioners since 
that time.  Post-service private medical records from Dr. 
P.G.G. show that the Veteran was seen for a possible urinary 
tract infection in May 1986.  The impression was cystitis, 
etiology unclear.  There is no other medical evidence of 
record showing a diagnosis of any other sort of kidney 
disease.    
.  
The Board finds that the preponderance of the evidence is 
against service connection for kidney disease.  First, there 
is no evidence of kidney disease during military service.  
The Veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  See 
Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1336.  
However, kidney disease requires specialized training for a 
determination as to its diagnosis and causation, and is 
therefore not susceptible of lay opinion as to those 
questions.  

As above, the November 1958 examination is negative for 
kidney disease and the Veteran denied any problems associated 
with his kidneys.  Additionally, in February 1961 the Veteran 
denied any treatment by a physician since the November 1958 
examination.  Second, there is no evidence that the Veteran 
was exposed to chlorine gas during his military service.  In 
a May 2006 response to the RO's request for records 
confirming the claimed chlorine gas exposure, the National 
Personnel Records Center noted "NO REF TO EXPOSURE TO C/GAS 
IN MRN REPRTS OF UNIT.  THIS IS A NATIONAL GUARDSMAN NO AD 
OTHER THAN FOR TRAINING."  

Third, there is no evidence of a urinary tract infection 
until at least 1986, approximately 28 years after service.  
Such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Fourth, while the 
Veteran may have been treated for a urinary tract infection 
in May 1986 there is no indication that he has a chronic 
kidney disease.  As above, a current disability is required 
in order to establish service connection.  Brammer, 3 Vet. 
App. at 223.  Finally, there is no competent medical evidence 
in the record that links any current chronic kidney disease 
to an incident of the Veteran's active military service.  


In short, the Board finds that the preponderance of the 
evidence is against the claims for entitlement to service 
connection for a right ankle disorder and a kidney disease, 
and the appeal is denied.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the Veteran's claim that would give rise to a 
reasonable doubt in favor of the Veteran, the benefit-of-the-
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in October 2005, April 2006, and 
October 2006 letters  and the claim was readjudicated in an 
April 2008 statement of the case.  Mayfield, 444 F.3d at 
1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA need not conduct an examination with respect to the issues 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim. 38 C.F.R. § 3.159(c)(4). Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent medical evidence of a 
current right ankle disorder or kidney disease.  Therefore, 
there is no duty to provide an examination or a medical 
opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon, supra.

Also, with regard to the Veteran's allegation that the RO did 
not perform an adequate search with regard to alleged 
hospitalization records at Fort Leonard Wood because the 
records were in Nebraska and not Missouri, the Board notes 
that the RO requested these records on two separate 
occasions, first in May 2006 and again in December 2006.  
These requests referred to 1958 hospitalization records at 
"Fort Leonard Wood" and did not specify whether the 
facility was located in either Nebraska or Missouri.  
Furthermore, the Board notes that in the Veteran's May 2006 
Authorization for Medical Records the Veteran noted that he 
was treated at Fort Leonard Wood in Missouri.  Additionally, 
there does not appear to be a Fort Leonard Wood in Nebraska.  
As such, the Veteran's allegation that the RO improperly 
requested records from Missouri and not Nebraska is 
unfounded.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



ORDER

Service connection for a right ankle disorder is denied.

Service connection for a kidney disorder to include as 
secondary to chlorine gas exposure is denied.





____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


